Citation Nr: 0827965	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from March 
1959 to February 1960.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In March 2005, to support his claim, the veteran and his wife 
testified at a hearing at the RO before a decision review 
officer (DRO).  More recently, in January 2006, the veteran 
testified at an additional hearing, this time before the 
undersigned Veterans Law Judge (VLJ) of the Board.

In a November 2006 decision, the Board denied the veteran's 
claims for service connection for COPD and a dental 
condition.  He appealed the Board's denial of his COPD claim 
to the U. S. Court of Appeals for Veterans Claims (Court).  
He did not appeal, rather expressly abandoned, his claim for 
a dental condition, so that claim is no longer at issue.

In June 2008 the Court granted a joint motion - partially 
vacating the Board's decision to the extent it had denied the 
claim for service connection for COPD.  The Court remanded 
this claim to the Board for further development and 
readjudication in compliance with directives specified in the 
joint motion.

To comply with the Court's order, the Board is remanding the 
COPD claim to the RO via the Appeals Management Center (AMC) 
in Washington, DC.




REMAND

The veteran claims he has COPD as a result of his military 
service.  More specifically, he alleges the respiratory 
problems he had during service in 1959 were not acute and 
transitory and did not resolve before his discharge - but 
rather, resulted in chronic (i.e., permanent) residual 
disability, later diagnosed as COPD.

During his March 2005 and January 2006 hearings, the veteran 
testified that while in the military he was involved in a 
secret "Black Ops" experiment with five other men, which 
involved being exposed to gases (See January 2006 Hr'g. Tr., 
pgs. 3-4).  He said a few days after the experiment he was 
told that 3/4 of his lungs were burned and he had walking 
pneumonia.  Id.  He also said he has had respiratory problems 
ever since (pg. 13).  During his earlier March 2005 hearing, 
his wife, who is a nurse, said he had problems ever since 
service, and that while smoking adds to his problem, it is 
not the entire reason for his condition (pg. 4).  She felt 
the respiratory problems he had during service, specifically 
the walking pneumonia, were the cause of his COPD (pgs. 4-5).  
Also during the March 2005 hearing, the veteran claimed he 
went to sick call nine times for "respiratory failure" 
during his military service.  

Records show the veteran and his wife were married in 1974, 
14 years after his discharge from the military in February 
1960.

A review of the veteran's service medical records (SMRs) 
indicates he checked the box "Yes" for a history of 
whooping cough on his Report of Medical History at 
enlistment.  An April 1959 report shows he had an acute upper 
respiratory infection (URI) and pharyngitis (inflammation of 
the pharynx).  He was treated and cured.  The next month, 
during a May 1959 physical examination for airborne school, 
his lungs were normal, and the Report of Medical History 
filled out by him indicates he had no respiratory complaints.  
In December 1959, he had another episode of pharyngitis, but 
at the January 1960 physical examination given prior to his 
discharge, his lungs were normal and he had no complaints of 
shortness of breath, chronic cough, or pain or pressure in 
his chest (see his Report of Medical History).  As mentioned, 
his military service ended in February 1960.

The veteran claims he received treatment for a respiratory 
condition from Bright Marine Hospital, a civilian hospital, 
after service.  But he has further acknowledged that, after 
contacting this Hospital, he learned these treatment records 
have been destroyed, so are unavailable for consideration.

The private medical records that are available indicate the 
veteran was treated for an URI in February 1999.  A July 2002 
record indicates he had had a coronary artery bypass graft 
and history of COPD.  He was not compliant with the smoking 
and dietary modifications suggested, and was again advised he 
needed to quit smoking.  In October 2002, pulmonary function 
tests (PFTs) revealed he had a severe obstructive lung 
defect.  It was noted he had smoked 11/2 packages of cigarettes 
a day since he was 18 years old - so for approximately 34 
years at the time of that examination.  He was again advised 
of the absolute need for him to quit smoking.  A January 2003 
record indicates he had cut back on his smoking and reported 
improvement.  In March 2004, he had an URI, which exacerbated 
his COPD.  A June 2004 record notes he had shortness of 
breath due to COPD and chronic smoking.

VA outpatient treatment records dated in July and August 2004 
note the veteran's COPD was being monitored.  December 2004 
records from the Caritas Holy Family Hospital indicate he had 
contracted obstructive bronchitis and was treated with 
antibiotics.



In partially vacating the Board's prior November 2006 
decision, the Court indicated there is no disputing the 
veteran has COPD - as evidenced by the several recent 
treatment records mentioned.  Consequently, the determinative 
issue is whether this condition is somehow attributable to 
his military service - and, in particular, to the URI and 
pharyngitis he experienced while in the military.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Court indicated the hearing testimony 
from the veteran's wife, who is a nurse, is sufficient to at 
least raise the possibility that his COPD may be related to 
the URI and pharingitis he experienced in service - even if, 
as she also acknowledges, his COPD is at least partly the 
result of his chronic smoking.  Consequently, the Court 
concluded a VA compensation examination and opinion are 
needed to determine whether the current COPD is traceable 
back to the veteran's military service or, instead, is due to 
factors - namely, his chronic smoking, which are unrelated 
to his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
veteran has not been provided this required Dingess notice 
concerning the downstream disability rating and effective 
date elements of his claim, and this also needs to be 
corrected before readjudicating his claim.



Accordingly, the COPD claim is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).

2.  Schedule an appropriate VA 
compensation examination (preferably by a 
specialist in respiratory disorders such 
as COPD) to determine the etiology of the 
veteran's COPD - in particular, for a 
medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent probability or greater) his COPD 
is the result of his military service, 
including the URI and pharyngitis he 
experienced while in the military.  
Conversely, the examiner should indicate 
whether, instead, it is more likely than 
not the veteran's COPD is due to his 
history of chronic smoking, so unrelated 
to his military service.

Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

The designated examiner must review the 
claims file for the veteran's pertinent 
medical and other history, including a 
complete copy of this remand.  The 
examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Then readjudicate the COPD claim in 
light of this and any other additional 
evidence.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

